Status of Application
1.	Acknowledgment is made of the amendments filed 10/01/2021. Upon entering the amendments, claims 7, 10, and 17-25 are canceled, claims 26-29 are added, and claims 1-3, 6, 8-9, and 11-15 are amended. Claims 1-6, 8-9, 11-16, and 26-29 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claim 6 has been amended to overcome the U.S.C. 112 indefiniteness rejection previously issued. This ground of rejection is therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive light-transmitting ceramic sintered bodies, and applicant's arguments show that the ceramic sintered bodies of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter indicated to render dependent claim 10 to be allowable has been placed, along with the subject matter of intervening claim 7, into independent claims 1, 2, and 3. These independent claims are therefore shown to now also be allowable, and as such the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-6, 8-9, 11-16, and 26-29 are allowed.



Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed light-transmitting ceramic sintered bodies. Specifically, the prior art fails to teach a light-transmitting ceramic sintered body that comprises air bubbles that each have a pore size of 1-5 μm, the concentration of said bubbles being 10-4,000 bubbles/mm3, the closed porosity of the ceramic sintered body being 0.01-1.05 vol%, wherein the sintered body comprises 66 mol% or greater of Al2O3 and comprises 0.002-0.19 Li2O, and wherein the body has an average transmittance through a thickness of 1.90 mm of at least 70% in a wavelength range of 500-900 nm, and has a clarity in a comb width of 0.5 mm through a thickness of 1.90 mm that is at least 60%. The prior art also does not teach or suggest a light-transmitting ceramic sintered body that comprises air bubbles that each have a pore size of 1-5 μm, the concentration of said bubbles being 10-4,000 bubbles/mm3, the closed porosity of the ceramic sintered body being 0.01-1.05 vol%, wherein the sintered body comprises 66 mol% or greater of Al2O3 and comprises 0.002-0.19 Li2O, and wherein the body has an average transmittance through a thickness of 0.80 mm of at least 74% in a wavelength range of 500-900 nm, and has a clarity in a comb width of 0.5 mm through a thickness of 0.80 mm that is at least 75%. Finally, the prior art does not teach or suggest a light-transmitting ceramic sintered body that comprises air bubbles that each have a pore size of 1-5 μm, the concentration of said bubbles being 10-4,000 bubbles/mm3, the closed porosity of the ceramic sintered body being 0.01-1.05 vol%, wherein the sintered body comprises 66 mol% or greater of Al2O3 and comprises 0.002-0.19 Li2O, and wherein the body has an average transmittance through a thickness of 0.40 mm of at least 78% in a wavelength range of 500-900 nm, and has a clarity in a comb width of 0.5 mm through a thickness of 0.40 mm that is at least 80%.
The most relevant prior art references found are Tsuyoshi (JP 2008195581 A) and Wajima et al (US 5780377). The difference from instant claims is that while Tsuyoshi teaches a translucent alumina sintered body comprising pores having a diameter of 0.05-2 µm and 5-20 µm and that thus contains air bubbles having a size that can fall within the range of 1-5 µm, and having a porosity that is 0.1% or less and overlaps the corresponding range of the instant claims, Tsuyoshi does not teach or suggest a body having the Al2O3 and Li2O contents of the amended independent claims, and there is no teaching in the prior art that would motive one to alter the Tsuyoshi composition so as to meet these limitations. Wajima et al also teaches a translucent ceramic based on Al2O3 that would have similar transmission properties to those of the instant claims; Wajima, however does not teach the porosity and pore size features of the instant claims, nor does it teach a Li2O cotent of 0.002-0.19 wt%. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW12 November 2021